Case 2:20-cv-00078-JRG Document 80-1 Filed 12/22/20 Page 1 of 1 PageID #: 2872




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                        §
EQUIPMENT LLC,                                 §
                                               §
Plaintiff,                                     §       Case No. 2:20-CV-00078-JRG
                                               §
    v.                                         §       JURY TRIAL DEMANDED
                                               §
HMD GLOBAL OY,                                 §
                                               §
Defendant.                                     §


              [PROPOSED] ORDER GRANTING UNOPPOSED MOTION
         BY HMD GLOBAL TO WITHDRAW ORIGINAL MOTION TO TRANSFER
          UNDER 28 U.S.C. § 1404 TO THE SOUTHERN DISTRICT OF FLORIDA

         This Court, having considered the Unopposed Motion by HMD Global to Withdraw

Original Motion to Transfer Under 28 U.S.C. § 1404 to the Southern District of Florida,

GRANTS HMD Global’s unopposed motion.

         In light of HMD Global’s Renewed Motion to Transfer of HMD Global Under 28 U.S.C.

§ 1404 to the Southern District of Florida, Docket No. 77, and HMD Global’s desire to withdraw

its original motion to transfer venue in favor of its renewed motion, this Court DENIES AS

MOOT HMD Global’s original Motion to Transfer Under 28 U.S.C. § 1404 to the Southern

District of Florida, Docket No. 38.




                                             –1–
